Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble  “ deflector for protecting…wall, resting on a slab …” appears to claim a subcombination between the deflector and the wall/slab.  However, limitations of “ sloping a way form said wall….come into sealed contact…wall…hugs the shape....underneath the plate and the other lower one is fixed to the support slab of the structure wall….” Appears to claim a combination between the deflector and the wall/slab.  It is thus indefinite as it is confusing in scope.
Similar limitations in claim 3, 5 also have indefinite issue as set forth .  

The claims are examined as best understood as claiming a subcombination between the deflector and the wall/slab.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Collay (FR3002927).
Collay shows a deflector for protecting the feet of a metal wall (not positively claimed) of a structure, resting on a slab (not positively claimed), from liquid infiltrations, including: at least a protective plate (1), downward-sloping away from said wall (3a) when the deflector is in the operational position,  at least one flexible sealing gasket(2) attached along the upper edge, when the deflector is in the operational position, of this protective downward-sloping plate and able to come into sealed contact against said structure wall (3a) of which it hugs the shape, at least one retaining arm (5} of the plate, wherein one of its ends is fixed to the deflector towards said upper edge of said plate and the other so-called distal end, is able to be together linked with an element of said structure in a reversible manner and to be detached therefrom (the attachment at 4, 17, 15 are removable forcibly), making the deflector removable, wherein: said retaining arm (5) is an arm for pressing the plate, able to press the sealing gasket of the upper edge of the plate against the wall of the structure when the deflector is in the operational 
Per claims 6-7, Collay further shows the deflector plate, when the latter is in the operational position, has a slope that allows for a flow of liquid without retention and a resistance to the vertical load of the liquid (able to function as claimed), wherein it includes further comprising a vertical edge along the lower edge of said sloping plate, when the deflector is in the operational position.
Per claim 8, Collay further shows at least the adjustable support is able to be adjusted according to three axes in order to adjust the height of the sloping protective plate (the structures 7, 6, can be force to rotate as needed) with respect to the slab (not yet positively claimed), and retain on the one hand the latter bearing on the wall (not yet positively claimed) of the structure to be protected and on the other hand in a sloped position according to the desired angle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Collay (FR3002927).
Collay shows all the claimed limitations except for the assembly comprising several deflector elements, each one according to claim 1, independent from one another but able to be positioned one after the other in a continuous manner around and against the feet of the wall of the structure, covering elements able to cover the empty space until the adjacent element.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Collay’s structure to show multiple deflector array adjacent to each other and covering elements covering the edges in order to form a barrier around a structure with the covering elements covering leakage among adjacent deflectors and thus extra protection to the area thereunder.  
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claims 2-4, prior art does not provide sufficient motivation to modify Collay to show the retaining arm being located above the plate and pressing on it from the top in combination with other claimed limitations.
Per claim 5, no sufficient motivation is provided by Collay to show the ends of the parts facing each other being able to snap-fit together by pressing one against the other 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art shows different water deflector device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/27/2021